 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JACOB FISHER,                                      No. 2:18-cv-2725-WBS-EFB P
12                       Petitioner,
13            v.                                         ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA, et al.,
15
                         Respondents.
16

17

18          Petitioner is a state prisoner proceeding without counsel seeking a writ of habeas corpus.

19   See 28 U.S.C. § 2254. On December 14, 2018, respondent filed a motion to dismiss petitioner’s

20   claim for ineffective assistance of counsel for failure to state a claim or, alternatively, because the

21   claim was not exhausted. ECF No. 11. Despite an extension of time granted to petitioner on

22   January 29, 2019, petitioner has not filed an opposition or a statement of no opposition to

23   respondent’s motion to dismiss and the time for doing so has expired.

24          A responding party’s failure “to file written opposition or to file a statement of no

25   opposition may be deemed a waiver of any opposition to the granting of the motion and may

26   result in the imposition of sanctions.” L. R. 230(l). Failure to comply with any order or with the

27   Local Rules “may be grounds for imposition of any and all sanctions authorized by statute or

28   Rule or within the inherent power of the Court.” L. R. 110. The court may dismiss this action
                                                         1
 1   with or without prejudice, as appropriate, if a party disobeys an order or the Local Rules. See
 2   Ferdik v. Bonzelet, 963 F.2d 1258, 1263 (9th Cir. 1992) (district court did not abuse discretion in
 3   dismissing pro se plaintiff’s complaint for failing to obey an order to re-file an amended
 4   complaint to comply with Federal Rules of Civil Procedure); Carey v. King, 856 F.2d 1439,
 5   1440-41 (9th Cir. 1988) (dismissal for pro se plaintiff’s failure to comply with local rule
 6   regarding notice of change of address affirmed).
 7          Accordingly, it is hereby ORDERED that, within 21 days of the date of this order,
 8   petitioner shall file either an opposition to the motion to dismiss or a statement of no opposition.
 9   Failure to comply with this order will result in a recommendation that this action be dismissed
10   without prejudice.
11   Dated: March 7, 2019.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
